             Case 1:20-cv-01844 Document 1 Filed 07/08/20 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF COLUMBIA

JAY WEBER,

               Plaintiff,

       v.                                              Civil Action Number: 20-1844

FEDERAL RAILROAD ADMINISTRATION,

               Defendant.

                                         COMPLAINT

       AND NOW, comes the plaintiff, Jay Weber, by and through his attorneys and files the

following Complaint under the Rehabilitation Act of 1973. Specifically, the Federal Railroad

Administration (FRA) made a job offer to Mr. Weber as a Railroad Safety Inspector, then

rescinded the same under shifting and inconsistent reasons. However, from the time of the initial

interview throughout the process, Mr. Weber was transparent in his qualifications with decades of

railroad experience and his diagnosis and treatment plan for epilepsy.

                                             Parties

       1.      The plaintiff, Jay Weber is an adult individual, residing in Sequim, Washington.

       2.      The defendant, the Federal Railroad Administration, is a federal agency located at

1200 New Jersey Avenue, SE, Washington, D.C. 20590.

                                    Jurisdiction and Venue

       3.      This is an action under the Section 501 of the Rehabilitation Act of 1973, as

amended, (“Rehabilitation Act”), 29 U.S.C. §794 et seq. Plaintiff, Jay Weber, seeks declaratory,

injunctive and compensatory relief for denial of employment on the basis of disability as defined

by the applicable statute.




                                                1
               Case 1:20-cv-01844 Document 1 Filed 07/08/20 Page 2 of 6




        4.      Venue is properly laid in this district pursuant to 28 U.S.C. §1391(b) because the

defendant resides within this district and a substantial part of the events giving rise to the claim

occurred in this district.

        5.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §1331 and 1343. This

action is authorized and instituted pursuant to Section 501 of the Rehabilitation Act.

        6.      The defendant is a covered employer within the meaning of the Rehabilitation Act

because, among other things, they employ the requisite number of employees during the relevant

time period.

        7.      The Plaintiff was denied employment because of his disability or was regarded as

disabled based on a perception that he was substantially limited in one or more major life activities

including operation of the neurological system and/or was regarded as disabled or record of

disability by the FRA that this disability prevented him from performing the jobs applied for and

offered by defendant as a Railroad Safety Inspector GS-2121-12. At all times relevant to this

lawsuit, Plaintiff was a qualified individual with a disability who possessed the requisite

qualifications to perform the essential functions of the job and other available jobs, with or without

an accommodation.

                                        Statement of Facts

        8.      Mr. Weber applied for the position of Railroad Safety Inspector, GS-21212-12, on

August 31, 2018.

        9.      Mr. Weber was interviewed by a panel of three people including James Talley,

Supervisory Railroad Safety Specialist.

        10.     Mr. Talley informed Mr. Weber that he was the best candidate and verbally made

an unofficial offer on the same date.




                                                  2
              Case 1:20-cv-01844 Document 1 Filed 07/08/20 Page 3 of 6




       11.      Mr. Weber informed Mr. Talley about his medical condition of epilepsy and his

termination from BNSF Railway for medical absences.

       12.      On October 9, 2018, Mr. Weber received a written offer for the above position

with the FRA.

       13.      On October 16, 2018, Mr. Weber received an email concerning contingencies

including fingerprinting, drug testing and a background check.

       14.      During this background process, Ms. Nicholas requested that Mr. Weber provide

paperwork concerning his termination from BNSF. Ms. Nicholas claims to have contacted BNSF

but does not have any notes of who she contacted or what they said to her.

       15.      Ms. Nicholas brought the reasons for Mr. Weber’s termination, ie absences

related to epilepsy, to the attention of Carmen Patriarca, Regional Administrator Region 3.

       16.      A meeting was held between Edythe Nicolas, Supervisory Human Resource

Specialist, Carmen Patriarca and Betty Sorrells, Senior Attorney-Advisor on February 6, 2019.

According to Edythe Nicolas, Carmen Patriarca felt that his termination from BNSF related to

absences related to his medical condition raised concerns of “suitability”.

       17.      No one consulted with Mr. Talley did not agree with the decision to rescind the

job offer and stated that termination from a railroad is not by itself a disqualifying event.

       18.      On February 22, 2019, Mr. Weber received an email rescinding the job offer on

the following basis: “The FRA is rescinding the tentative offer of employment due to the

termination from your position with BNSF Railway”. Additionally, a letter rescinding the job

offer was sent under the signature of Mark Atkisson, Director of Human Resources.




                                                  3
               Case 1:20-cv-01844 Document 1 Filed 07/08/20 Page 4 of 6




       19.      After receiving the above communications rescinding the job offer, Mr. Weber

contacted Ms. Nicolas and Ms. Kirnon. Ms. Kirnon advised him to wait until close of business to

allow Ms. Nicholas an opportunity to respond.

       20.      On February 25, 2018, Mr. Weber sent an email to Ms. Kirnon because he still

did not receive a response to his voicemail or email.

       21.      On February 28, 2018, Mr. sent an email to Ms. Kirnon again because of the lack

of response from Ms. Nicholas. Ms. Kirnon responded that Ms. Nicholas and Ms. Lavado,

instructing Ms. Nicholas to respond as she is the point of contact.

       22.      Ms. Nicolas never responded.

       23.      On April 4, 2019, after no further contact with the HR department about an

explanation of rescinding the job offer, Mr. Weber contacted the FRA EEO Dept and filed an

informal complaint.

       24.      Mr. Weber was later informed that his offer of employment was rescinded due to

budget cuts.

       25.      Mr. Weber has continued to apply for positions with the FRA including the

following: FRA -R4-2018-0049, FRA-R1-2918-0069, FRA-R2-2018-0099, FRA -R7-2018-

0063, FRA R4-2018-0667, FRA R4-2019-0013, FRA-R4-2019-0022, FRA -R2-2019-0031, FRA

R3-2018-0082, FRA -R6-2018-0080.

       26.      Mr. Weber has exhausted administrative procedures as evidenced the Final

Agency Decision dated April 9, 2020.

                                          Count I
   Allegations of Defendant’s Violation of the Rehabilitation Act: Denial of Employment

       27.      Mr. Weber incorporates by reference all of the above allegations set forth in this

Complaint.



                                                 4
              Case 1:20-cv-01844 Document 1 Filed 07/08/20 Page 5 of 6




       28.     Mr. Weber was at all relevant times capable of performing the essential functions

of a Railroad Safety Inspector.

       29.     Mr. Weber’s job offer was rescinded, because plaintiff was disabled, regarded as

disabled and/or had a record of disability within the meaning of the Rehabilitation Act, with or

without reasonable accommodations.

       30.     As a result of this conduct, the FRA has caused Mr. Weber the loss of wages and

other job benefits and emotional and other harm.

                                           Count II
                 Defendant’s Violation of the Rehabilitation Act: Retaliation

       31.     Mr. Weber incorporates by reference all of the above allegations set forth in this

Complaint.

       32.     Mr. Weber engaged in protected activity by filing an internal EEO complaint with

the FRA.

       33.     As a result of this protected activity, Mr. Weber was and continues to be refused

employment opportunities despite his qualifications.

       34.     A causal connection exists between the protected activities and the denial of

employment opportunities based upon the interviews during the investigations and shifting

explanations for the refusal to hire.

       As a result of this conduct, the FRA has violated the Rehabilitation Act and caused Mr.

Weber the loss of wages and other job benefits and emotional

                                        PRAYER FOR RELIEF

       WHEREFORE, Mr. Weber demands: (1) judgment against defendant jointly and severally

in an amount to make him whole for all damages suffered by him as a result of defendant’s

violation of Rehabilitation Act, including, but not limited to, damages for back pay and benefits,



                                                5
              Case 1:20-cv-01844 Document 1 Filed 07/08/20 Page 6 of 6




front pay, compensatory damages, and all other damages recoverable under the above laws plus

prejudgment and other interest; (2) that this Court enjoin defendant from further violating the

above law; (3) that this Court order defendant to reinstate Mr. Weber to the position he had been

awarded when defendant unlawfully rescinded its offer with all seniority and benefits he would

have otherwise accrued had defendant not violated the above law; (4) that this Court award Mr.

Weber expert witness fees, attorneys' fees and the cost of bringing this action and, (5) that this

Court grant him all other relief that he is entitled to under law and equity.

A JURY TRIAL IS DEMANDED.

                                               Respectfully submitted,

                                               /s/ Joseph H. Chivers
                                               Joseph H. Chivers
                                               DC ID 388350
                                               PA ID 39184
                                               The Employment Rights Group, LLC
                                               100 First Avenue, Suite 650
                                               Pittsburgh, PA 15222
                                               P: 412-227-0763
                                               F: 412-774-1994
                                               jchivers@employmentrightsgroup.com


                                               Gregory G. Paul (PA ID 83334)
                                               *Pro Hac Vice Applicant
                                               MORGAN & PAUL, PLLC
                                               100 First Ave., Suite 1010
                                               Pittsburgh, PA 15222
                                               (412) 259-8375 (telephone)
                                               (888) 822-9421 (facsimile)
                                               gregpaul@morgan-paul.com

                                               Counsel for Plaintiff

Dated: July 8, 2020




                                                  6
